Citation Nr: 0019698	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for bilateral ear pain, to 
include bilateral hearing loss; numbness in the upper and 
lower extremities; a disability manifested by bilateral hand 
and wrist pain; and a disability manifested by right hip 
pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to January 
1997.

The current appeal arose from February 1998 and March 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, and Houston, 
Texas, respectively.  In February 1998, the RO granted 
service connection for cold-induced asthma, hemorrhoids, and 
cold-induced urticaria and assigned 10 percent, 
noncompensable, and noncompensable evaluations respectively, 
effective January 8, 1997.  Additionally, the RO denied 
entitlement to service connection for bilateral ear pain, 
numbness in the extremities, bilateral wrist and hand pain, 
and right hip pain.  In March 1999, the RO denied entitlement 
to service connection for tinnitus and bilateral hearing 
loss.

The veteran relocated to Houston and jurisdiction of her 
claims was assumed by the RO in Houston, Texas.

In July 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In September 1999, the Hearing Officer granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective January 8, 1997; continued the denial of service 
connection for bilateral hearing loss; continued the 
noncompensable evaluations for hemorrhoids and cold-induced 
urticaria, and continued the 10 percent evaluation for cold-
induced asthma.

The veteran did not submit a notice of disagreement as to the 
issues of entitlement to initial compensable evaluations for 
hemorrhoids and cold-induced urticaria nor the assignment of 
a 10 percent evaluation for tinnitus, see Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997), and thus these 
claims are not otherwise considered part of the current 
appellate review.

In December 1999, the RO affirmed the denials of service 
connection for bilateral ear pain, numbness in the 
extremities, bilateral wrist and hand pain, and right hip 
pain.

In April 2000, the veteran testified at a video conference 
hearing before the undersigned Board of Veterans' Appeals 
(Board) Member.  A copy of the transcript of that hearing is 
of record.

The Board notes that at the veteran's hearing before this 
Board Member, she submitted additional records along with a 
waiver of initial review by the RO.  Accordingly, the Board 
may proceed with appellate review of the veteran's claims.  
38 C.F.R. § 20.1304(c) (1999).

The issue of entitlement to an evaluation in excess of 
10 percent for cold-induced asthma is addressed in the remand 
portion of this decision.


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
ear pain, to include bilateral hearing loss; numbness in the 
upper and lower extremities; a disability manifested by 
bilateral hand and wrist pain; and a disability manifested by 
right hip pain are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
ear pain, to include bilateral hearing loss; numbness in the 
upper and lower extremities; a disability manifested by 
bilateral hand and wrist pain; and a disability manifested by 
right hip pain are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in September 1992, on 
examination for enlistment, an audiological evaluation 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
0
5
0
0

The clinical evaluation of the ears was normal.  The 
appellant denied a history of hearing loss and ear trouble.

In October 1995, the veteran complained of a lump in her 
right wrist.  She stated the lump had been there for one 
year.  The veteran noted it did not hurt unless she bumped 
it.  Physical examination revealed a small one-half to one 
centimeter round, nonmobile mass to the radial site of the 
right wrist.  There was mild induration on palpation, and 
mild pain on deep palpation.  Range of motion was within 
normal limits.  The assessment was small nodular mass on the 
right wrist.

In September 1996, the veteran complained of the lump in her 
right wrist.  She denied any trauma or injury and stated that 
it hurt only when she would hit it.  The veteran also 
complained of intermittent left wrist pain for the last year.  
She denied any trauma or injury to the left wrist as well.  
She noted that the pain increased with activity.  The 
examiner noted that she worked with tools on a frequent 
basis.



Physical examination revealed a small nodule on the posterior 
aspect of the right wrist.  The examiner noted that it was 
less than two millimeters in diameter.  It was nontender to 
palpation.  Examination of the left wrist revealed no edema, 
ecchymosis, erythema, Tinel's sign, Phalen's sign, or 
tenderness.  She had full range of motion.  The left upper 
extremity had 5/5 motor strength and was neurovascularly 
intact.  The assessment was possible foreign body and mild 
wrist strain.

In October 1996, the veteran complained of pain in both ears, 
with the right being greater than the left.  She stated the 
right ear pain had begun about two months prior, and the left 
ear pain had begun about one month prior.  The veteran stated 
the pain was intermittent.

Physical examination revealed the tympanic membranes to be 
shiny, transparent, and pearly gray.  The examiner stated 
there was absolutely no area of infection.  The tympanic 
membranes were mobile with valsalva.  The pharynx was clear, 
and there was no tonsillar hypertrophy.  The neck was without 
nodes.  There was no evidence of significant ear pathology.

Separation examination, conducted in December 1996, revealed 
that clinical evaluations of the appellant's ears, upper 
extremities, lower extremities, and neurological system were 
normal.  

An audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
0
LEFT
15
15
15
5
-5

On the report of medical history portion of the separation 
examination the appellant initially indicated that she did 
not know if she had a hearing loss, and denied ear trouble.  
On questioning by the examiner, she denied that she had a 
hearing loss.  The service medical records include numerous 
reports of audiology examinations, none of which were found 
by the examining audiologists to show a hearing loss in 
either ear.

A June 1997 VA examination report shows the veteran 
complained of painful ears off and on for the past year.  She 
noted she may have a hearing problem.  She also reported 
occasional pain in both hands and wrists for no apparent 
reason.  She stated this had been present for the past two to 
three years.  She stated her right hip had been painful for 
the past four years.  She stated she first noted it in boot 
camp during physical fitness training.  Lastly, she reported 
her legs would tend to fall asleep after sitting for a long 
time.  She stated her arms would sometimes develop numbness 
after she had been sleeping.  She stated there was no 
apparent positional cause for this and that she was not 
experiencing it at that time.

Physical examination shows the examiner stated that there was 
no sensory loss, and that motor and reflex status were 
normal.  X-rays taken of the hands, wrists, and right hip 
were normal.  The relevant diagnoses were ear pain-
examination normal; occasional pain in both hands and 
wrists-not present today-no diagnosis; occasional pain in 
the right hip-full range of motion today without complaint-
no diagnosis; and legs and arms fall asleep on occasion-not 
present today, neurological examination was negative-no 
diagnosis.

A June 1997 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
0
LEFT
20
10
15
10
5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

The examiner stated there was no hearing problem and that the 
audiological evaluation revealed normal hearing bilaterally.

In July 1999 the veteran presented oral testimony before a 
Hearing Officer at the RO.  She testified that she had worked 
as an electrician while in service, where she used numerous 
hand-held tools.  She stated she had to climb ladders and 
stairwells and had to carry heavy equipment.

The veteran stated that the pain in her left ear felt like a 
knife poking in her ear on the inside.  As to her left and 
right hands and wrists, she stated that she felt her pain was 
a result of carrying equipment and heavy tools and having to 
go up and down the ladders with the heavy equipment.

The veteran stated that she first noticed the pain in her 
right hip while in basic training.  She described it as a 
sharp pain, which would come and go.  She noted that climbing 
ladders increased her pain, which was something she had to do 
a lot of during service.  She testified that her arms and 
legs would get numb and that she was unable to sleep because 
of the pain.

An August 1999 VA audiological evaluation reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
20
LEFT
15
15
20
15
20

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 98 percent in the left 
ear.  The diagnosis was normal sensitivity between 250 and 
4000 Hertz and normal middle ear function bilaterally.


A September 1999 VA ear examination shows the veteran 
complained of occasional ear pain and hearing loss.  She 
stated she was employed as an engineer in service and worked 
in the engine room which she stated was very noisy.  She 
denied vertigo or facial weakness.

Physical examination revealed the auricles were within normal 
limits bilaterally.  There were no lesions.  The mastoids 
were nontender bilaterally.  The external auditory canals 
bilaterally were clear without inflammation or erythema or 
any signs of infection.  The tympanic membranes were clear 
bilaterally.  There was no evidence of effusion or 
perforation bilaterally.

The examiner noted that the August 1999 audiological 
evaluation showed essential normal sensitivity, except for a 
very mild loss at 8000 Hertz on the right.  He stated she had 
normal middle ear function bilaterally.  Percent of 
understanding was 94 percent on the right and 98 percent on 
the left.  The examiner stated that it was likely that the 
hearing loss at 8000 Hertz was related to noise exposure in 
service.

A September 1999 VA orthopedic examination report shows the 
veteran related a history of her arms and legs going to sleep 
with prolonged sitting.  She noted she had sought treatment 
while in service, but had not been given a diagnosis.  
She stated she had to change positions frequently while 
seated.  She also reported right hip pain dating back to boot 
camp.  She could not recall any specific event related to her 
right hip pain.

The veteran reported bilateral wrist difficulties dating back 
to service.  She denied any trauma, but noted she had had a 
ganglion cyst on her right wrist.  She stated she was told it 
would resolve, which it did, but she noted she continued to 
have occasional pain in that area.  The veteran also reported 
occasional pain over the left radial aspect of the wrist with 
an occasional "bump arising."  

X-rays taken of the right and left wrists and right hip were 
normal.  The impressions were right hip pain, by history; 
bilateral wrist pain, by history; and numbness in both the 
upper and lower extremities, by history.  The examiner stated 
that based upon his evaluation of the veteran, he was unable 
to explain either the magnitude or perpetuation of the 
various symptoms.  He stated there was no objective pathology 
at this time.  

September 1999 electromyography and nerve conduction studies 
revealed a normal study with no electrophysiologic evidence 
of peripheral neuropathy, mononeuropathies, or radiculopathy.

In April 2000 the veteran testified at a personal hearing 
before the undersigned Board Member.  As to her ear pain, she 
stated she was part of the engineering department and was on 
a strict hearing conservation program and was required to 
undergo audiograms every six months.  She stated she spent a 
lot of her time in engine rooms with intensive noise.

The veteran testified that consistent ear pain was a 
disabling condition due to the fact that her ears had many 
important functions, such as speech, balance, and hearing.  
She stated her ear pain varied.  She added that her ear pain 
had been so severe, that it had impaired her driving.  She 
stated she would have to ask people to repeat things and that 
she had throbbing pain in her ears, which would cause moments 
of confusion.  The veteran noted she had a special telephone 
because of her difficulties hearing.

As to her numbness in her extremities, the veteran stated it 
was a constant problem.  She stated her arms and legs had a 
tendency to fall asleep when she had been sitting or lying 
down, or when she had been standing for a long period of 
time.  The veteran stated she had to change positions 
frequently.  She stated when she noticed this, she inquired 
about it and was told that heavy traffic up and down the 
ladder while in service was to blame.  

As to her hip pain, the veteran stated she first noted hip 
pain in boot camp after an extreme day of cycling.  She 
stated when she brought her hip pain to someone's attention, 
she was told that she probably had overexerted herself.  She 
stated she agreed with this and assumed her hip pain would go 
away.  She noted the pain never went away completely.

The veteran described the hip pain as an inconvenience that 
would cause her to rest frequently and take time out.  She 
said she had noticed a decrease in loss of flexibility.  She 
stated that her hip pain was disabling, and should be 
considered a residual disability.

As to her wrist pain, the veteran stated she had used an 
excessive amount of heavy hand tools and vibrating power 
equipment while in service, which had resulted in a 
repetitive stress injury.  She stated she had had a bump on 
her right wrist in service, which hurt only when bumped.  She 
stated she then noticed that her left wrist started to hurt.  
She stated she was instructed to limit movement while in 
service.

The veteran stated she had to change jobs once she got out of 
service because of her bilateral wrist pain.  She stated VA 
had given her a bulky latex wrist brace with a plastic 
stabilizer, which had not helped.  She asserted her bilateral 
wrist pain was a disabling condition.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000);  38 C.F.R. § 3.303(d) 
(1999).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))). 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.


In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  



Because the veteran has failed to meet this burden, the Board 
finds that her claims of entitlement to service connection 
for bilateral ear pain, to include bilateral hearing loss; 
numbness in the upper and lower extremities; a disability 
manifested by bilateral hand and wrist pain; and a disability 
manifested by right hip pain must be denied as not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The veteran is competent to allege she had noise exposure and 
bilateral ear pain in service, that she felt her arms and 
legs going to sleep after sitting for a period of time, had 
bilateral hand and wrist pain, and had right hip pain all 
while in service.

As to hearing loss, the veteran had numerous audiological 
evaluations in service.  The audiological evaluations never 
concluded in a finding of hearing loss in either ear, nor did 
decibels losses satisfy the requirements for a hearing loss 
for VA compensation purposes.  38 C.F.R. § 3.385.  See 
Hensley, 5 Vet. App. at 157 (threshold for normal hearing is 
from 0 to 20 dB).  Additionally, in June 1997 and August 
1999, she did not have a bilateral hearing loss disability 
for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the appellant 
has not established that she has a bilateral hearing loss 
"disability," see 38 C.F.R. § 3.385, which is a requirement 
for the granting of service connection, see Caluza, 7 Vet. 
App. 498.

Neither the June 1997 nor August 1999 audiological 
evaluations revealed any auditory threshold of 40 decibels or 
greater nor did either reveal that the appellant had at least 
three thresholds that were 26 decibels or greater at the 
pertinent frequency levels.  See 38 C.F.R. § 3.385.  Further, 
her speech recognition was 94 percent in the right ear and 96 
and 98 percent in the left ear.  


The regulation states that the speech recognition must be 
"less than 94 percent" for hearing loss to be considered a 
"disability."  See id.  Thus, the appellant does not have a 
current hearing loss disability in either ear for VA 
compensation purposes as measured under 38 C.F.R. § 3.385.  

In Hensley, the Court recognized that a veteran, for VA 
purposes, can have normal hearing, abnormal hearing, which is 
not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss).

Thus, the June 1997 audiological evaluation revealed normal 
hearing in the right and left ears.  See id.  At the time of 
the August 1999 audiological evaluation, the appellant's pure 
tone threshold was 25 decibels in the left ear at 3000 Hertz, 
which would indicate abnormal hearing at that threshold.  
Although such indicates abnormal hearing at that threshold, 
it does not constitute a hearing loss "disability" for VA 
compensation purposes.  See id.; 38 C.F.R. § 3.385.

Additionally, the Board is aware of the September 1999 
finding by the examiner that the veteran had a very mild 
hearing loss at 8000 Hertz, which was likely due to noise 
exposure in service.  The mere fact that a veteran has a very 
mild hearing loss at 8000 Hertz is not determinative.  VA has 
defined a hearing loss "disability" as a condition that 
meets the provisions of 38 C.F.R. § 3.385.  The provisions of 
that section do not include the pure tone thresholds at 8000 
Hertz.  See id.  As stated above, there is no post-service 
evidence that establishes that the appellant has a bilateral 
hearing loss disability for VA compensation purposes.

As to the claim for service connection for bilateral ear 
pain, the veteran has not brought forth competent evidence of 
a current disability manifested by bilateral ear pain.  The 
service medical records show a complaint of ear pain in 
October 1996.  

The examiner stated there was no evidence of significant ear 
pathology.  At separation, examination of the ears was 
normal.  VA examinations in June 1997 and September 1999 were 
normal in the opinions of the examiners.  In September 1999 
the examiner stated that there was no objective pathology as 
to bilateral ear pain.

As to the claim for numbness in the upper and lower 
extremities, a disability manifested by bilateral hand and 
wrist pain, and a disability manifested by right hip pain, 
the veteran has not brought forth competent evidence of 
current chronic acquired disabilities manifested by numbness 
in the upper and lower extremities, bilateral hand and wrist 
pain, or hip pain.

The service medical records show that the veteran complained 
of right and left wrist pain; however, no diagnosis of a 
chronic acquired disorder was entered.  She denied any injury 
to the hands or wrists.  At separation, examination of the 
upper and lower extremities was normal.  In June 1997 a VA 
examiner stated there was no diagnosis to account for the 
veteran's complaints of pain in both hands and wrists, pain 
in the right hip, and numbness in the legs and arms.

In September 1999 the VA examiner stated he was unable to 
explain either the magnitude or perpetuation of the various 
symptoms that the veteran reported.  He concluded there was 
no objective pathology at that time to account for any of her 
claimed disabilities.  Additionally, electromyography and 
nerve conduction studies were negative for evidence of 
peripheral neuropathy, mononeuropathies, or radiculopathy.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); see also 38 C.F.R. § 3.303(a) 
(1999) (service connection means facts showing "a particular 
injury or disease resulting in disability [that] was incurred 
coincident with service. . . .").  

A diagnosis of pain is not a disability which has resulted 
from an injury or a disease.  See id; see also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

The burden is on the veteran to bring forth evidence of a 
well-grounded claim for entitlement to service connection.  
She has not brought forth any post service medical records to 
show she has disabilities of bilateral ear pain, bilateral 
hearing loss, numbness in the upper and lower extremities, 
bilateral hand and wrist pain, or right hip pain.  Therefore, 
the veteran has not brought forth competent medical evidence 
of current disabilities for which service connection may be 
granted.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. 
App. at 143-44.  

Because there is no evidence of current and competent 
diagnoses of bilateral ear pain, to include bilateral hearing 
loss; a disability manifested by numbness in the upper and 
lower extremities; a disability manifested by bilateral hand 
and wrist pain; and a disability manifested by right hip 
pain, the Board must deny the claims as not well grounded.  
Id.; see also Caluza, 7 Vet. App. at 505.

Although the veteran has stated that she has disabilities 
manifested by bilateral ear pain, bilateral hearing loss, 
numbness in the upper and lower extremities, bilateral hand 
and wrist pain, and right hip pain, she is a lay person, and 
her opinion is not competent to establish such current 
disabilities.  See Layno, 6 Vet. App. at 470; Espiritu, 
2 Vet. App. at 494.  The veteran's unsupported opinions do 
not give rise to well-grounded claims.


Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran has disabilities manifested by 
bilateral ear pain, bilateral hearing loss, numbness in the 
upper and lower extremities, bilateral hand and wrist pain, 
and right hip pain.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board notes that the veteran has not stated she developed 
any of her claimed disabilities as a result of combat.  See 
38 U.S.C.A. § 1154(b) (West 1991).  Therefore, the 
application of such statute is not in order for the claims 
for entitlement to service connection for bilateral ear pain, 
to include bilateral hearing loss; numbness in the upper and 
lower extremities; a disability manifested by bilateral hand 
and wrist pain; and a disability manifested by right hip 
pain.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statements of the case in December 1998 and 
November 1999, and supplemental statements of the case in 
September 1999 and December 1999.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).


Additionally, the Board notes that at the video conference 
hearing before the undersigned, the veteran noted she had not 
been diagnosed with arthritis or scoliosis but that it had 
been suggested to her that such could be the cause of her 
current complaints of pain.  

The Board does not find that the information the veteran 
provided was sufficient for an attempt to obtain such 
records.  Also, it must be noted that the veteran has been 
examined on two occasions, and neither examiner found any 
evidence of objective pathology to account for her 
complaints.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application if she wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for bilateral ear pain, to include bilateral hearing loss; 
numbness in the upper and lower extremities; a disability 
manifested by bilateral hand and wrist pain; and a disability 
manifested by right hip pain are not well grounded, the 
doctrine of reasonable doubt has no application to these 
claims.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for bilateral ear pain, to 
include bilateral hearing loss; numbness in the upper and 
lower extremities; a disability manifested by bilateral hand 
and wrist pain; and a disability manifested by right hip 
pain, the appeal is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following the February 1998 rating decision, wherein the RO 
granted service connection for cold-induced asthma and 
assigned a 10 percent evaluation, effective January 8, 1997, 
the veteran addressed the 10 percent evaluation at her July 
1999 RO hearing.  As a result of her testimony, the Hearing 
Officer issued a rating decision in September 1999, in which 
he continued the 10 percent evaluation for cold-induced 
asthma.

In October 1999 the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, where she stated, "[M]y 
asthmatic condition should be rated [at] 30 percent . . . ."  
The Board finds that such statement constituted a notice of 
disagreement.  38 C.F.R. § 20.201 (1999).

However, in November 1999, rather than issue a statement of 
the case, the RO issued a rating decision, in which it 
continued the 10 percent evaluation for cold-induced asthma.

When there has been an RO adjudication of a claim and a 
notice of disagreement therewith, the claimant is entitled to 
a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should issue a statement of the 
case as to the claim for an evaluation in 
excess of 10 percent for cold-induced 
asthma.  The RO should advise the veteran 
of the need to file a substantive appeal 
during the requisite period of time if 
she wishes appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

